UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-6740
ROBERT MOSES WILKERSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                            (CR-96-167)

                      Submitted: July 3, 2002

                      Decided: July 22, 2002

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Robert Moses Wilkerson, Appellant Pro Se. Anne Margaret Hayes,
Assistant United States Attorney, John Howarth Bennett, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WILKERSON
                              OPINION

PER CURIAM:

   Robert Moses Wilkerson seeks to appeal the district court’s order
denying his motion for reduction of sentence under 18 U.S.C.A.
§ 3582(c)(2) (West 2000), based upon Amendments 591 and 599 to
the Sentencing Guidelines. We dismiss the appeal for lack of jurisdic-
tion.

   In criminal cases, the defendant must file his notice of appeal
within ten days of the entry of judgment. Fed. R. App. P. 4(b)(1)(A);
United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding
that § 3582 proceeding is criminal in nature and ten-day appeal period
applies and collecting cases adopting rule). With or without a motion,
the district court may grant an extension of time to file of up to thirty
days upon a showing of excusable neglect or good cause. Fed. R.
App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.
1985).

   The district court entered its order on November 20, 2001, see Fed.
R. App. P. 4(b)(6); the ten-day appeal period expired on November
30, 2001. Wilkerson did not file his notice of appeal until May 6,
2002, well beyond the expiration of the ten-day appeal period and
thirty-day excusable neglect period. Although Wilkerson contends in
his notice of appeal that he did not receive the district court’s order
denying his § 3582 motion until April 30, 2002, and that his appeal
is therefore timely, Wilkerson mistakenly relies on Fed. R. App. P.
4(a)(6), which relates to reopening an appeal period in civil cases.
There is no corresponding provision in Rule 4(b) of the Federal Rules
of Appellate Procedure.

  Accordingly, we dismiss the appeal for lack of jurisdiction. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED